UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

N DISTRICT OF NEW YORK . eh

UNITED STATES OF AMERICA

Vv.

ORDER

18 CR 818 (VB)

CHESTER BROWN,

Defendant.

 

 

womens x

For the reasons stated on the record at today’s pretrial conference, the schedule for trial
and pretrial submissions is as follows:

I.

2.

Rule 404(b) evidence shall be disclosed by no later than January 21, 2020.

Motions in limine, including any government motion to admit Rule 404(b) evidence,
shall be filed by January 21, 2020. Opposition to any motions in limine shall be filed
by January 31, 2020. No replies will be permitted.

Proposed voir dire and the government’s requests to charge shall be filed by February
10, 2020. The parties are encouraged, to the extent possible, to agree on requests to

charge.

On consent of the government, 3500 material and Giglio material shall be produced
by February 10, 2020.

Marked government case-in-chief exhibits shall be produced by February 10, 2020.
The final pre-trial conference is scheduled for February 18, 2020, at 10:00 a.m.
Jury selection and trial are scheduled for February 24, 2020, at 9:30 a.m.

Time is excluded under the Speedy Trial Act in the interest of justice through
February 18, 2020.

Dated: November 18, 2019
White Plains, NY

SO ORDERED,

UU.

Vincent L. Briccetti
United States District Judge

 
